Citation Nr: 0633330	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran had Recognized Guerrilla service from November 
1944 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran's claim of service connection for a left eye 
disability was first denied in a rating decision dated in 
June 1959.  Numerous subsequent rating decisions and a 
December 1981 Board decision denied service connection for a 
left eye disability.  A March 1999 rating decision continued 
the denial on the grounds that new and material evidence had 
not been received, and no appeal was initiated from that 
rating decision.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left eye 
disability was last denied in a March 1999 rating decision on 
the grounds that new and material evidence had not been 
received, and no appeal was initiated from that rating 
decision.

2.  Evidence received since the March 1999 denial is not new 
and material for the claim of service connection for a left 
eye disability, in that it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1. The March 1999 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
March 1999 rating decision, and the claim of service 
connection for a left eye disability is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
June 2003 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claim for service connection of a 
left eye disability.  In particular, in a letter dated in 
June 2003, the RO informed the veteran that he had been 
previously been denied service connection for this disorder 
by a prior unappealed rating decision dated because the 
evidence of record failed to show that a left eye disability 
was incurred in service.  The letter clearly conveyed to the 
veteran that in order to reopen the claim, he must submit 
evidence showing that he incurred a left eye disability in 
service.  The letter also described what evidence would 
qualify as new and material.  Accordingly, the RO properly 
informed the veteran of the reasons for the previous denial 
and of what evidence would be necessary to establish his 
application to reopen.  Furthermore, the June 2003 letter 
informed the veteran of the evidence necessary to 
substantiate a claim of service connection.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the June 
2003 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records.  The veteran has not indicated 
treatment at a VA hospital or the presence of any other 
outstanding relevant records, and he has not requested VA's 
assistance in obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  There is no competent medical evidence of record 
that suggests that of the veteran's left eye disability was 
incurred in service and his application to reopen is denied 
hereinbelow.  Accordingly, an examination is not necessary to 
decide the claim on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in June 2003); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In June 1959, the RO denied service connection for a left eye 
disability.  At that time, the veteran claimed that treatment 
for panophthalmitis of the left eye, which is inflammation of 
the eye tissue, had started in October 1945.  He did not 
mention a shrapnel wound to the eye.  

At the time of the March 1999 rating decision, the evidence 
of record included the veteran's service medical records, 
numerous personal statements from the veteran and his 
purported comrades indicating that the veteran incurred a 
shrapnel wound in service.  Also of record are reports from 
various private doctors.  The first of these is dated in May 
1959 and authored by Ramoa B. de Guzman, M.D., and reports 
suppuration of the left eye and a conjunctival infection of 
the left eye.  The second of these is a medical certificate 
from the Republic of the Philippines Department of Health 
that reveals a diagnosis of phthisis bulbi of the left eye 
and presbyopia.  The third of these is dated in March 1976 
and authored by Emilio Garcia, M.D., and attributes a 
membranous growth over the veteran's left eye to an in-
service shrapnel wound, based solely upon the history 
provided by the veteran. 

Since the March 1999 rating decision, the RO has received 
several pieces of evidence.  The RO has received an undated 
letter authored by Cirilo R. Bitagon, M.D.  In that letter, 
Dr. Bitagon indicated that the veteran received a shrapnel 
wound to the left eye in 1944 and that he had had the eye 
enucleated.  Dr. Bitagon diagnosed blurring of vision, 
lacrimation and pain and tenderness of the veteran's left 
eye, with severe headache and vomiting.  Dr. Bitagon 
attributed the veteran's left eye disability to a shrapnel 
wound in service, based solely on the history provided by the 
veteran.  The RO also received a document authored by Ma. 
Lucia de Guzman-Catbagan, M.D., which diagnosed phthisis 
bulbi of the left eye, but made no discussion of the etiology 
of this disease.  Also received were several personal 
statements from the veteran claiming that his left eye was 
injured by shrapnel in World War II.

The Board finds the evidence submitted since the March 1999 
rating decision is not new and material.  The veteran's 
personal statements are duplicative of the evidence 
considered in the March 1999 rating decision.  The medical 
evidence submitted simply is duplicative of the previous 
medical evidence considered in that it simply provides a 
history of the veteran receiving a shrapnel wound in service.  
The basis for the previous denials was in part that there was 
no evidence of a shrapnel wound in service.  There was simply 
a history provided by the veteran and reiterated by medical 
personnel.  None of the evidence submitted is probative to 
the issue of whether the veteran sustained such an injury in 
service.  The evidence does not raise a reasonable 
possibility of sustaining the claim.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left eye 
disability, and the application to reopen is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


